                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                      :
In re:                                                :       Chapter 11
                                                      :
M & G USA CORPORATION, et al.,1                       :       Case No. 17-12307 (BLS)
                                                      :
                   Debtors.                                   (Jointly Administered)
                                                      :
                                                      :

    NOTICE OF FILING OF BLACKLINE VERSION OF THIRD AMENDED JOINT
    PLAN OF LIQUIDATION OF THE DEBTORS AND DEBTORS IN POSSESSION

         PLEASE TAKE NOTICE that on November 6, 2018, the Debtors filed the Second

Amended Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession (Docket

No. 2049) (the "Second Amended Plan").

         PLEASE TAKE FURTHER NOTICE that, on the date hereof, the Debtors filed the

Third Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession (as may be

amended, modified and/or supplemented, the "Third Amended Plan").

         PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 3016-1 of the Local Rules

for the United States Bankruptcy Court for the District of Delaware (the "Local Rules"), attached

hereto as Annex A is a blackline showing the changes made to the Third Amended Plan from the

Second Amended Plan.

         PLEASE TAKE FURTHER NOTICE that the hearing to consider confirmation of the

Third Amended Plan (the "Confirmation Hearing") will be held before the Honorable Brendan L.




         1
                  The Debtors are the following nine entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),
M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road,
Suite 240, Houston, Texas 77067.



NAI-1505780164v1
Shannon, United States Bankruptcy Court, 824 North Market Street, Wilmington, Delaware,

19801, on December 17, 2018, at 11:00 a.m., prevailing Eastern Time.

        PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing may be

adjourned or continued from time to time without further notice other than by such adjournment

being announced in open court or by a notice of adjournment filed with the Court and served on

parties requesting service pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure.


                         [Remainder of Page Left Intentionally Blank]




NAI-1505780164v1                              -2-
Dated: December 11, 2018     PACHULSKI STANG ZIEHL & JONES LLP

                             /s/ Joseph M. Mulvihill __________________
                             Laura Davis Jones (DE Bar No. 2436)
                             James E. O'Neill (DE Bar No. 4042)
                             Joseph M. Mulvihill (DE Bar No. 6061)
                             919 N. Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, DE 19899-8705 (Courier 19801)
                             Telephone: (302) 652-4100
                             Facsimile:    (302) 652-4400
                             Email:        ljones@pszjlaw.com
                                           joneill@pszjlaw.com
                                           jmulvihill@pszjlaw.com

                             and

                             JONES DAY
                             Scott J. Greenberg
                             Stacey L. Corr-Irvine
                             250 Vesey Street
                             New York, NY 10281
                             Telephone:     (212) 326-3939
                             Facsimile:     (212) 755-7306
                             Email:         sgreenberg@jonesday.com
                                            scorrirvine@jonesday.com

                             and

                             Carl E. Black
                             901 Lakeside Avenue
                             Cleveland, OH 44114
                             Telephone:    (216) 586-7035
                             Facsimile:    (216) 579-0212
                             Email:        ceblack@jonesday.com

                             and

                             Daniel J. Merrett
                             1420 Peachtree Street, N.E., Suite 800
                             Atlanta, Georgia 30309-3053
                             Telephone:    (404) 581-8476
                             Facsimile:    (404) 581-8330
                             Email: dmerrett@jonesday.com

                             Co-Counsel for the Debtors and Debtors in
                             Possession


NAI-1505780164v1           -3-
